DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-3, 6-10, 13-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, Rod (PGPUB Document No. US 20140304753), hereafter referred as to “Walter”, in further view of Rajasekharan, Ajit et al (PGPUB Document No. 20160360264), hereafter, referred to as “Raja”, in view of Watanabe, Nayuko et al (PGPUB Document No. 20120210213), hereafter, referred to as “Watanabe”, in further view of Parikh, Jignashu et al (PGPUB Document No. 20080033982), hereafter, referred to as “Jignashu”.

Regarding Claim 1 (Previously Presented), Walter teaches receiving, by one or more computer processors (Walter, paragraph 0005 discloses one or more processors), data that includes at least two of audio data, video data, and optical data (Walter, paragraph 0025 discloses audiovisual data as input; examiner interprets audiovisual data as a combination of audio and video data “An embodiment may also use audiovisual data derived from the Internet”); transcribing, by one or more computer processors, the audio data in the received data into text (Walter, paragraph 0025 discloses transcribing audio/video data into text data “The television data may include displayable video content such as the text displayed on screen (obtained via optical character recognition) or audio data (e.g., either derived from actual audio using text to speech applications or closed captioning data).”); 
processing, by one or more computer processors, the optical data to form text descriptions, wherein the text descriptions are word and sentence descriptions of the optical data (Walter, para 0025 and 0027 obtaining optical data and converging them to text “The input content is used to derive text data at 220. Examples of deriving text data include obtaining the closed caption data of the television stream, obtaining a frame capture of the video data and performing OCR analysis to identify text data content contained therein”; para 0036 further discloses generating context/further description from derived data or terms “tokenizing the data, e.g., closed caption and/or OCR for on screen text and/or social media derived data, an embodiment may generate a series of context aware search queries”); 
identifying, by one or more computer processors, keywords from the received data by utilizing natural language processing on the text (Walter, para 0028 discloses identifying keywords by language processing or analysis “Tokenizing the text data includes, for example, language analysis of the text data structure (e.g., sentence) in order to derive key words included therewith. An example may include grammatical analysis of the sentence in order to identify important words (e.g., verbs, nouns, etc.) used in the language. This tokenization process at 320 then includes analyzing the text derived from the input content in order to identify key words in a first pass of relevance filtering”), 
identifying, by one or more processors, an Internet search history; generating, by one or more computer processes, Internet search terms based upon the identified keywords and the identified Internet search history(Walter, para 0026 discloses identifying internet search history data as input data “An embodiment may also use audiovisual data derived from other sources, including user specific sources such as user documents and media, email, articles, purchase histories, user inputs (e.g., user input into a media device, for example search history for movies on a media device)”; para 0033 and Fig. 2 discloses analyzing and identifying keywords/terms for composing queries), 
wherein executing a search using the Internet search terms generates results containing the identified keywords(Walter, element 250 of Fig. 2 and para 0034 discloses executing exact query and here the examiner interprets exact query will obtain exact match to keyword/terms  “Irrespective of the exact searches or queries utilized, content relevant to the specific program (e.g., via employing closed caption 260”; para 0026 further discloses identifying internet search history); 
Walter teaches generating search terms but he does not explicitly teach A method for suggesting search terms, the method comprising: wherein keywords are one or more nouns repeated within a threshold timeframe from the transcribed audio data and the processed optical data; and generating, by one or more computer processors, one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of content searching system Raja teaches wherein keywords are one or more nouns repeated within a threshold timeframe from the transcribed audio data and the processed optical data (Raja, after being transcribed audio & optical data is in text format which is no different than disclosed data which is being analyzed for repeated nouns disclosed in para 0076 discloses determining repeating noun for a specific duration/timeframe “a semantic clue where the semantic clue is a prevalent noun may be determined by control circuitry 304 based on whether the prevalent noun was previously used or recently used ;
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term generated from received input of Walter into selection of words/terms based on the their occurrence within a pre-determined time of Raja to produce an expected result of generating search terms based on their importance or priority. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on their importance as it is implied by its frequency of occurrence (Raja, para 0076).
Walter and Raja teach generating search terms but they don’t explicitly teach A method for suggesting search terms, the method comprising: wherein keywords are one or more nouns repeated within a threshold timeframe from the transcribed audio data and the processed optical data; and generating, by one or more computer processors, one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of generating search term priorities Jignashu teaches and generating, by one or more computer processors, one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term generation from received input of Walter and Raja into selection of words/terms from previous search history & their occurrence frequencies of Jignashu to produce an expected result of generating search terms based on their previous usage. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on previous history which would more likely to yield successful result (Jignashu, para 0061).
Walter, Raja and Jignashu teach generating search terms but they don’t explicitly teach A method for suggesting search terms, the method comprising: wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of generation of search terms Watanabe teaches A method for suggesting search terms, the method comprising(Watanabe, para 0044 discloses search term displaying and selection option “The keyword selection window generation unit 108 receives the scores from the scoring unit 107, and generates a window for selecting keywords based on the scores assigned to the keywords shown in the display region and the neighboring region.”): wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms (Watanabe, para 103 discloses scoring search terms based on the amount of interaction time “the second embodiment is different from the first in that time data is added to scrolling information item in accordance with the elapsed time after the user's scrolling, and the scores of keywords are updated in accordance with the scrolling amount and time between scrolls.”)
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term priority computation of Walter, Raja and Jignashu into selection of search terms and prioritization of them according to amount of time spent of Watanabe to produce an expected result of generating search terms based on user interactions. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on term importance directly indicated by users (Watanabe, para 103).

Regarding Claim 2 (Previously presented), Walter, Raja, Jignashu and Watanabe teach all the limitations of claim 1 and Walter further teaches, wherein receiving data from one or more computing devices associated with a user (Walter, para 0024 discloses user devices “Devices, as for example outlined in FIG. 1, may include user devices such as a media management system connected in line via a data input with a content feed (e.g., cable television data feed) and a display device (e.g., HDTV).”) that includes at least two of audio data, video data, and optical data, comprises (Walter, paragraph 0025 discloses audiovisual data as input; examiner interprets audiovisual data as a combination of audio and video data “An embodiment may also use audiovisual data derived from the Internet”): 
receiving, by one or more computer processors, data associated with content being displayed on a device (Walter, paragraph 0025 discloses receiving of input data from a displaying device), 
wherein the received data includes at least one of audio data, video data, and optical data (Water, paragraph 0025 discloses audio, video or optical data as input); 
and wherein the received data comprises one or more of: television, cinematic, and streaming video content (Water, paragraph 0025 discloses content of the received can be television broadcast stream).

Regarding Claim 3 (Original), Walter, Raja, Jignashu and Watanabe teach all the limitations of claim 2 and Walter further teaches, wherein the device is a television (Water, paragraph 0025 discloses television as a device).

Claim 4-5, Cancelled.

Regarding Claim 6 (Original), Walter, Raja, Jignashu and Watanabe teach all the limitations of claim 1 and Walter further teaches, further comprising: searching, by one or more computer processors, the Internet based upon one or more of the generated Internet search terms (Walter, paragraph 0033 discloses internet search terms); 
and in response to a user indicating to display search results, displaying, by one or more computer processors, the results of the Internet search (Walter, element 260 “Obtain Relevant Content” of FIG.2 and paragraph 0034 discloses displaying search result ).

Regarding Claim 7 (Previously Presented), Walter, Raja, Jignashu and Watanabe teach all the limitations of claim 1 and Raja further teaches further comprising: identifying, by one or more computer processors, reoccurring keywords within a preset time (Raja , para 0076 discloses determining repeating noun/keywords for a specific duration/timeframe “a semantic clue where the semantic clue is a prevalent noun may be determined by control circuitry 304 based on whether the prevalent noun was previously used or recently used in the media stream, or whether the prevalent noun was used a threshold number of times in a predefined period”)”; 
Jignashu further teaches and generating, by one or more processors, one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords (Jignashu, para 0061 discloses measuring terms by their frequency of occurrence and search history “a Term Frequency/Inverse Document Frequency ("TF/IDF") measure using the one or more terms comprising a concept, and query log history”).

Regarding Claim 8 (Currently Amended), Walter teaches one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (Walter, paragraph 0005 discloses one or more processors): program instructions to receive data that includes at least two of audio data, video data, and optical data(Walter, paragraph 0025 discloses audiovisual data as input; examiner interprets audiovisual data as a combination of audio and video data “An embodiment may also use audiovisual data derived from the Internet”); 
program instructions to transcribe the audio data in the received data into text; (Walter, paragraph 0025 discloses transcribing audio/video data into text data “The television data may include displayable video content such as the text displayed on screen (obtained via optical character recognition) or audio data (e.g., either derived from actual audio using text to speech applications or closed captioning data).”) program instructions to process the optical data to form word and sentence descriptions for the optical data in text (Walter, para 0025 obtaining optical data and converging them to text “The input content is used to derive text data at 220. Examples of deriving text data include obtaining the closed caption data of the television stream, obtaining a frame capture of the video data and performing OCR analysis to identify text data content contained therein”; para 0036 further discloses generating context/further description from derived data or terms “tokenizing the data, e.g., closed caption and/or OCR for on screen text and/or social media derived data, an embodiment may generate a series of context aware search queries”); 
program instructions to identify keywords from the received data by utilizing natural language processing on the text (Walter, para 0028 discloses identifying keywords by language processing or analysis “Tokenizing the text data includes, for example, language analysis of the text data structure (e.g., sentence) in order to derive key words included therewith. An example may include grammatical analysis of the sentence in order to identify important words (e.g., verbs, nouns, etc.) used in the language. This tokenization process at 320 then includes analyzing the text derived from the input content in order to indentify key words in a first pass of relevance filtering”), 
program instructions to identify an Internet search history; program instructions to generate Internet search terms based upon the identified keywords and the identified Internet search history(Walter, para 0026 discloses identifying internet search history data as input data “An embodiment may also use audiovisual data derived from other sources, including user specific sources such as user documents and media, email, articles, purchase histories, user inputs (e.g., user input into a media device, for example search history for movies on a media device)”; para 0033 and Fig. 2 discloses analyzing and identifying keywords/terms for composing queries), 
wherein executing a search using the Internet search terms generates results containing the identified keywords(Walter, element 250 of Fig. 2 and para 0034 discloses executing exact query and here the examiner interprets exact query will obtain exact match to keyword/terms  “Irrespective of the exact searches or queries utilized, content relevant to the specific program (e.g., via employing closed caption data, OCR screen data, audio data converted to text data, etc.) or relevant to the specific user (e.g., using, alone or in combination with program data, a located social media account or data feed based on a user identification or login, e.g., to a smart TV or other device) may be obtained at 260”; para 0026 further discloses identifying internet search history);
Walter teaches generating search terms but he does not explicitly teach  A computer program product for suggesting search terms, the computer program product comprising: wherein keywords are one or more nouns repeated within a threshold timeframe from the transcribed audio data and the processed optical data; andApplication No. 14/859,393 program instructions to generate one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of content searching system Raja teaches wherein keywords are one or more nouns repeated within a threshold timeframe from the transcribed audio data and the processed optical data(Raja, after being transcribed audio & optical data is in text format which is no different than disclosed data which is being analyzed for repeated nouns disclosed in para 0076 discloses determining repeating noun for a specific duration/timeframe “a semantic clue where the semantic clue is a prevalent noun may be determined by control circuitry 304 based on whether the prevalent noun was previously used or recently used in the media stream, or whether the prevalent noun was used a threshold number of times in a predefined period”)”);
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term generated from received input of Walter into selection of words/terms based on the their occurrence within a pre-determined time of Raja to produce an expected result of generating search terms based on their importance or priority. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on their importance as it is implied by its frequency of occurrence (Raja, para 0076).
Walter and Raja teach generating search terms but they don’t explicitly teach  A computer program product for suggesting search terms, the computer program product comprising: andApplication No. 14/859,393 program instructions to generate one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of generating search term priorities Jignashu teaches andApplication No. 14/859,393 program instructions to generate one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords(Jignashu, para 0061 discloses measuring terms by their frequency of occurrence and search history “a Term Frequency/Inverse Document Frequency ("TF/IDF") measure using the one or more terms comprising a concept, and query log history”)
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term generation from received input of Walter and Raja into selection of words/terms from previous search history & their occurrence frequencies of Jignashu to produce an expected result of generating search terms based on their previous usage. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on previous history which would more likely to yield successful result (Jignashu, para 0061).
Walter, Raja and Jignashu teach generating search terms but they don’t explicitly teach A computer program product for suggesting search terms, the computer program product comprising: wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of generation of search terms Watanabe teaches A computer program product for suggesting search terms, the computer program product comprising(Watanabe, para 0044 discloses search term displaying and selection option “The keyword selection window generation unit 108 receives the scores from the scoring unit 107, and generates a window for selecting keywords based on the scores assigned to the keywords shown in the display region and the neighboring region.”):wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms (Watanabe, para 103 discloses scoring search terms based on the amount of interaction time “the second embodiment is different from the first in that time data is added to scrolling information item in accordance with the elapsed time after the user's scrolling, and the scores of keywords are updated in accordance with the scrolling amount and time between scrolls.”)
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term priority computation of Walter, Raja and Jignashu into selection of search terms and prioritization of them according to amount of time spent of Watanabe to produce an expected result of generating search terms based on user interactions. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on term importance directly indicated by users (Watanabe, para 103).

Regarding claim 9 (Previously presented), Walter, Raja, Jignashu and Watanabe teach all the limitations of claim 8 and further limitation analysis are analogous to those presented for claim 2 and are applicable for claim 9.

Regarding claim 10 (Original), Walter, Raja, Jignashu and Watanabe teach us the limitations of claim 9 above and further limitation analysis are analogous to those presented for claim 3 and are applicable for claim 10.

Claim 11-12 Cancelled.

Regarding claim 13 (Original), Walter, Raja, Jignashu and Watanabe teach us the limitations of claim 8 and further limitation analysis are analogous to those presented for claim 6 and are applicable for claim 13.


Regarding claim 14 (Original), Walter, Raja, Jignashu and Watanabe teach us the limitations of claim 8 above and further limitation analysis are analogous to those presented for claim 7 and are applicable for claim 14.

Regarding Claim 15 (Previously Presented), Walter teaches one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors  (Walter, paragraph 0005 discloses one or more processors & hardware), the program instructions comprising: program instructions to receive data that includes at least two of audio data, video data, and optical data (Walter, paragraph 0025 discloses audiovisual data as input; examiner interprets audiovisual data as a combination of audio and video data “An embodiment may also use audiovisual data derived from the Internet”); 
program instructions to transcribe the audio data in the received data into text (Walter, paragraph 0025 discloses transcribing audio/video data into text data “The television data may include displayable video content such as the text displayed on screen (obtained via optical character recognition) or audio data (e.g., either derived from actual audio using text to speech applications or closed captioning data).”); program instructions to process the optical data to form word and sentence descriptions for the optical data in text (Walter, para 0025 obtaining optical data and converging them to text “The input content is used to derive text data at 220. Examples of deriving text data include obtaining the closed caption data of the television stream, obtaining a frame capture of the video data and performing OCR analysis to identify text data content contained therein”; para 0036 further discloses generating context/further description from derived data or terms “tokenizing the data, e.g., closed caption and/or OCR for on screen text and/or social media derived data, an embodiment may generate a series of context aware search queries”); 
program instructions to identify keywords from the received data by utilizing natural language processing on the text (Walter, para 0028 discloses identifying keywords by language processing or analysis “Tokenizing the text data includes, for example, language analysis of the text data structure (e.g., sentence) in order to derive key words included therewith. An example may include grammatical analysis of the sentence in order to identify important words (e.g., verbs, nouns, etc.) used in the language. This tokenization process at 320 then includes analyzing the text derived from the input content in order to identify key words in a first pass of relevance filtering”), 
program instructions to identify an Internet search history; program instructions to generate Internet search terms based upon the identified keywords and the identified Internet search history(Walter, para 0026 discloses identifying internet search history data as input data “An embodiment may also use audiovisual data derived from other sources, including user specific sources such as user documents and media, email, articles, purchase histories, user inputs (e.g., user input into a media device, for example search history for movies on a media device)”; para 0033 and Fig. 2 discloses analyzing and identifying keywords/terms for composing queries), wherein executing a search using the Internet search terms generates results containing the identified keywords Walter, element 250 of Fig. 2 and para 0034 discloses executing exact query and here the examiner interprets exact query will obtain exact match to keyword/terms  “Irrespective of the exact searches or queries utilized, content relevant to the specific program (e.g., via employing closed caption data, OCR screen data, audio data converted to text data, etc.) or relevant to the specific user (e.g., using, alone or in combination with program data, a located social media account or data feed based on a user identification or login, e.g., to a smart TV or other device) may be obtained at 260”; para 0026 further discloses identifying internet search history); 
Walter teaches generating search terms but he does not explicitly teach A computer system for suggesting search terms, the computer system comprising: wherein keywords are one or more nouns repeated within a threshold timeframe from the transcribed audio data and the processed optical data; and program instructions to generate one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of content searching system Raja teaches wherein keywords are one or more nouns repeated within a threshold timeframe from the transcribed audio data and the processed optical data (Raja, after being transcribed audio & optical data is in text format which is no different than disclosed data which is being analyzed for repeated nouns disclosed in para 0076 discloses determining repeating noun for a specific duration/timeframe “a semantic clue where the semantic clue is a prevalent noun may be determined by control circuitry 304 based on whether the prevalent noun was previously used or recently used in the media stream, or whether the prevalent noun was used a threshold number of times in a predefined period”)”);
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term generated from received input of Walter into selection of words/terms based on the their occurrence within a pre-determined time of Raja to produce an expected result of generating search terms based on their importance or priority. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on their importance as it is implied by its frequency of occurrence (Raja, para 0076).
Walter and Raja teach generating search terms but they don’t explicitly teach A computer system for suggesting search terms, the computer system comprising: and program instructions to generate one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of generating search term priorities Jignashu teaches and program instructions to generate one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords (Jignashu, para 0061 discloses measuring terms by their frequency of occurrence and search history “a Term Frequency/Inverse Document Frequency ("TF/IDF") measure using the one or more terms comprising a concept, and query log history”)
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term generation from received input of Walter and Raja into selection of words/terms from previous search history & their occurrence frequencies of Jignashu to produce an expected result of generating search terms based on their previous usage. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on previous history which would more likely to yield successful result (Jignashu, para 0061).
Walter, Raja and Jignashu teach generating search terms but they don’t explicitly teach A computer system for suggesting search terms, the computer system comprising: wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms.
However, in the same field of endeavor of generation of search terms Watanabe teaches A computer system for suggesting search terms, the computer system comprising (Watanabe, para 0044 discloses search term displaying and selection option “The keyword selection window generation unit 108 receives the scores from the scoring unit 107, and generates a window for selecting keywords based on the scores assigned to the keywords shown in the display region and the neighboring region.”): wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms(Watanabe, para 103 discloses scoring search terms based on the amount of interaction time “the second embodiment is different from the first in that time data is added to scrolling information item in accordance with the elapsed time after the user's scrolling, and the scores of keywords are updated in accordance with the scrolling amount and time between scrolls.”)
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate search term priority computation of Walter, Raja and Jignashu into selection of search terms and prioritization of them according to amount of time spent of Watanabe to produce an expected result of generating search terms based on user interactions. The modification would be obvious because one of ordinary skill in the art would be motivated to generate search terms based on term importance directly indicated by users (Watanabe, para 103).

Regarding claim 16 (Previously presented), Walter, Raja, Jignashu and Watanabe teach us the limitations of claim 15 and further limitation analysis are analogous to those presented for claim 2 and are applicable for claim 16.

Regarding claim 23 (Previously presented), Walter, Raja, Jignashu and Watanabe teach all the limitations of claim 1 and but they don’t explicitly teach wherein generating Internet search terms based upon the identified keywords comprises (Walter, paragraph 0004 discloses generating search terms/queries from network connected device (internet) “forming the one or more relevant key words into a query for obtaining relevant content;” ….”and issuing one or more queries to obtain related content from a network connected device.”): 
Raja further teaches  identifying, by one or more computer processors a time threshold; and generating Internet search terms for the at least one of audio data, video data, and optical data within the time threshold (Raja, para 0076 discloses determining repeating noun/search terms within a time threshold/timeframe “a semantic clue where the semantic clue is a prevalent noun may be determined by control circuitry 304 based on whether the prevalent noun was previously used or recently used in the media stream, or whether the prevalent noun was used a threshold number of times in a predefined period”)”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, Rod (PGPUB Document No. US 20140304753), hereafter referred as to “Walter”, in further view of Rajasekharan, Ajit et al (PGPUB Document No. 20160360264), hereafter, referred to as “Raja”, in view of Watanabe, Nayuko et al (PGPUB Document No. 20120210213), hereafter, referred to as “Watanabe”, in view of Parikh, Jignashu et al (PGPUB Document No. 20080033982), hereafter, referred to as “Jignashu”, in further view of Yun,  Jaesun (PGPUB Document No. 20160156957), hereafter, referred to as “Yun”.

Regarding claim 17 (Previously presented), Walter, Raja, Jignashu and Watanabe teach us the limitations of claim 16 but they don’t explicitly teach wherein program instructions to receive data associated with content being displayed on a device, wherein the device is a television computerized glasses.
However, in the same field of endeavor of content search and retrieval system Yun teaches wherein program instructions to receive data associated with content being displayed on a device, wherein the device is a television computerized glasses (Yun, para 0311 discloses smart glasses as a displaying device “The multimedia device described in the present invention may include, for example, a TV, a smart TV,… a smart watch, smart glasses..”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate the process of receiving text, audio, video data from various devices of Walter, Raja, Jignashu and Watanabe into receiving data from a source such as smart glass of Yun to produce an expected result of receiving input from an optical digital device. The modification would be obvious because one of ordinary skill in the art would be motivated to include another source of optical device for user input (Yun, para 0311).

Claim 18 -20 Cancelled.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, Rod (PGPUB Document No. US 20140304753), hereafter referred as to “Walter”, in further view of Rajasekharan, Ajit et al (PGPUB Document No. 20160360264), hereafter, referred to as “Raja”, in view of Watanabe, Nayuko et al (PGPUB Document No. 20120210213), hereafter, referred to as “Watanabe”, in view of Parikh, Jignashu et al (PGPUB Document No. 20080033982), hereafter, referred to as “Jignashu”, in further view of Martin, Anthony (PGPUB Document No. 20060136378), hereafter, referred to as “Martin”.

Regarding claim 21 (Previously presented), Walter, Raja, Jignashu and Watanabe teach all the limitations of claim 1 and Walter further teaches further comprising: searching, by one or more computer processors, the Internet based upon the generated search terms for websites (Walter, paragraph 0017 discloses generating search terms and query websites/URLs " The optimized set of query tokens then may be passed to an intelligent query engine for determining relevant URLs to display to the user. "); and displaying (Walter, paragraph 0037 discloses displaying relevant URL and its content (websites) “This optimized set of query tokens then may be passed to one or more intelligent query engines for determining relevant URLs to display to the user. The URLs and content may then be displayed to the user in a combined display on the display device (e.g., HDTV).”),
Walter, Raja, Jignashu and Watanabe teach various aspects of search and search term generation but they don’t explicitly teach reviewing, by one or more computer processors, the websites for a number of keywords found on the websites; and displaying, by one or more computer processors, the websites in order based upon the density of keywords found.
However, in the same field of endeavor of content searching system Martin teaches teach reviewing, by one or more computer processors, the websites for a number of keywords found on the websites (Martin, paragraph 0044 discloses measuring search keywords occurrence frequency "An indexer 652 may parse a fetched web page for the occurrence of one or more keywords for indexing purposes. "); and displaying, by one or more computer processors, the websites in order based upon the density of keywords found (Martin, paragraph 0044 discloses providing search results based on keyword ranking  "A fetched web page may be identified by its address, which may be used as a link in a search result responsive to a keyword. Each keyword may be associated with a link, referred to as a "keyword-link" combination. A keyword-link combination may be ranked according to the relevance of the link to the keyword. Typical algorithms for ranking keyword-link combinations include taking into account the number of times the keyword appears on the link (i.e., the web page pointed to by the link)"):
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate the process of generating search terms of Walter, Raja, Jignashu and Watanabe into search keywords/terms generated from websites of Martin to produce an expected result of having relevant search terms. The modification would be obvious because one of ordinary skill in the art would be motivated to include search terms which would yield relevant search results (Martin, paragraph 0044).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, Rod (PGPUB Document No. US 20140304753), hereafter referred as to “Walter”, in further view of Rajasekharan, Ajit et al (PGPUB Document No. 20160360264), hereafter, referred to as “Raja”, in view of Watanabe, Nayuko et al (PGPUB Document No. 20120210213), hereafter, referred to as “Watanabe”, in view of Parikh, Jignashu et al (PGPUB Document No. 20080033982), hereafter, referred to as “Jignashu”, in further view of Potter; Stephen Frederick  et al (PGPUB Document No. 20080319750), hereafter, referred to as “Potter”.

Regarding claim 22 (Previously presented), Walter, Raja, Jignashu and Watanabe teach all the limitations of claim 1 and but they don’t explicitly teach wherein the audio data is received from a human.
However, in the same field of endeavor of content searching system Potter teaches teach wherein the audio data is received from a human (Potter, para 0025 discloses a collection of audio data from human "Teleconference users 206 may connect via any technology that allows for the transmission and reception of the spoken word audio stream 208. For example, the users 206 may engage in an audio teleconference across the public switched telephone network."); 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention was made to incorporate the various digital sources of receiving input user data of Walter, Raja, Jignashu and Watanabe into audio data collected from human source of Martin to produce an expected result of having real life search terms collected from humans. The modification would be obvious because one of ordinary skill in the art would be motivated to include the biggest real life source of audio data collected from humans for getting realistic results (Potter, para 0025).



Response to Arguments 

I.	35 U.S.C §103
The applicant on page 9 para 3 argued that “the teachings of Watanabe do not monitor scroll times or interactions with individual keywords (or search terms, as would pertain to the present application), but instead are directed towards entire display regions comprising any number of keywords.”.
Applicant’s above mentioned arguments have been fully considered but the examiner respectfully disagrees as following claimed limitations in the instant application “wherein the one or more priority scores correspond to an average amount of time a user takes to interact with the corresponding generated search terms”,  are not specifically measuring average time spent on interacting with a keyword individually, rather the claimed limitations imply that amount of interaction time can be measured on a plurality of search terms.   
	The applicant further stated that “Watanabe has no teachings related to a user actually interacting with a keyword (or a generated term, to use the terminology from the claims as presented). Watanabe only teaches making calculations with respect to a user’s interaction with portions of a document, rather than with keywords within the document itself.”.
	Applicant’s above mentioned arguments have been fully considered but not found persuasive for flowing two reasons; firstly, Watanabe in para 103 discloses scoring of search terms based on the amount of interaction time on extracted keywords within a region where keywords are getting scored based on time spent on them but, not on their mere presence in a particular portion of a document. 
 Secondly, it also considers occurrence of extracted keywords in the neighboring region as disclosed in para 0042-0043 and which highly implies key words are getting scored not only by considering a portion of a document (“the keyword information items from the keyword extraction unit 103, and the neighboring region from the neighboring region calculation unit 106, and performs scoring to the extracted keywords based on the received data”).
Therefore the examiner maintains the rejection of independent claim 1, 8 and 15.
No further arguments are presented claims dependent on rejected independent claim. 
Therefore the examiner maintains the rejection of dependent claim 2-3, 6-7, 21-23, 9-10, 13-14 and 16-17.

Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164